DETAILED ACTION
Status of Claims
This action is in reply to the communication filed on 5 October, 2022.
Claims 1, 10, 15, 20 and 26 have been amended.
Claims 1 - 29 are currently pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 April, 2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6 – 10, 18 - 20 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al.: (US PGPUB 2010/0022990 A1) in view of Hanina et al.: (US PGPUB 2011/0153360 A1).
CLAIMS 1 and 10
Karpowicz discloses a negative pressure wound therapy pump system that includes the following limitations:
receiving, by a negative pressure wound treatment apparatus, data indicative of an amount of time that a negative pressure source associated with the negative pressure wound treatment apparatus is operating; receiving, by the negative pressure wound treatment apparatus, data indicative of an amount of pressure applied by the negative pressure source; (Karpowicz 0008, 0010, 0014, 0024);
determining, by the negative pressure wound treatment apparatus, a patient compliance factor based on: the amount of time that the negative pressure source is operating and the amount of pressure applied by the negative pressure source; wherein the patient compliance factor is indicative of a current compliance with a treatment plan; (Karpowicz 0024, 0074 – 0079);
a first graphical object output via a display of the negative pressure wound treatment apparatus, wherein the first graphical object is indicative of a previous compliance with the treatment plan; (Karpowicz 0079);
sending, by the negative pressure wound treatment apparatus to a computing device associated with a healthcare provider, an indication of one or more of the previous compliance or the current compliance with the treatment plan; (Karpowicz 0024, 0060 – 0069, 0076 – 0079); and
receiving, by the negative pressure wound treatment apparatus, an update to the treatment plan. (Karpowicz 0014, 0024, 0065 – 0069).
Karpowicz discloses a negative pressure wound therapy apparatus that includes a controller that monitors current information on the actual level of suction or pressure and a “compliance time” – i.e. an amount of time where clinically effective levels of suction are delivered to the patient’s wound bed”. The system maintains pressure “within prescribed limits” (0044); “desired user set points” (0051); and “operating protocols for the therapy as prescribed by a clinician” (0067) – i.e. a treatment plan (0067). The system can determine that the device is “turned on” and is providing the therapy within prescribed ranges (i.e. the suction delivered is within 10% of the prescribed set point level). The controller determines a value such as a time based dimensionless number (i.e. a compliance factor for a given time period) equal to compliance time divided by the selected time period (0024, 0076). The compliance factor may be displayed in a fractional format (i.e. 21/24 hours) or by using a colored indicator showing “acceptable compliance, marginal compliance or unacceptable compliance” based on the determined compliance factor compared to selectable ranges of compliance factors (0079). Both the fractional format display and the colored indicator display provide a backward looking indicator of patient compliance (i.e. a graphical object). An indicator of compliance is transmitted to an offsite clinician or the patient for display (0069). The clinician may remotely update clinical operating protocols of the wound therapy system.

With respect to the following limitation:
determining, based on the patient compliance factor, a graphical object modifier associated with a first graphical object previously output via a display, wherein the first graphical object is indicative of a previous compliance with the treatment plan; (Hanina 0019, 0051, 0067)
outputting, via the display based on the first graphical object and the graphical object modifier, a second graphical object, wherein the second graphical object comprises at least one portion that differs from the first graphical object, and wherein the at least one portion that differs from the first graphical object is indicative of a difference between the previous compliance with the treatment plan and the current compliance with the treatment plan; (Hanina 0019, 0051, 0067).
Karpowicz discloses graphical objects indicating compliance for a given time period based on a compliance value. This includes multiple graphical objects, one for each of multiple time periods for each patient. Examiner asserts that it is inherent in Karpowicz, that a current graphical object representing a current compliance factor would comprise at least one portion that differs from a previous graphical object representing compliance in a previous time period. For example, it is within the scope of the claims for the previous compliance factor to be “compliant”, shown with a green circle; and for the current compliance factor to be “non-compliant” shown by changing the green color to red. (See the present specification @ 0036 as published). Nonetheless, Karpowicz but does not expressly disclose: outputting a second graphic object indicative of a current compliance with a treatment plan based on a graphic modifier associated with a first graphic object indicative of a previous compliance with the treatment plan. 
Hanina discloses a treatment adherence monitoring system that includes verification of adherence to a prescribed protocol for use of a treatment machine or apparatus, and providing a notification of adherence. The system tracks patient adherence over time, determines adherence over a plurality of time periods, and determines changes to adherence. The system displays graphical indicators or icons for each patient on a user interface – i.e. a first graphical object; and modifiers to the graphical object that indicate current compliance. For example, a compliant patient would be shown without an indication of non-compliance. However, in the next time period, should the patient become non-compliant, the icon would be modified with the non-compliant graphical modifier. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the negative pressure wound therapy apparatus of Karpowicz so as to have included a modifying graphical object that indicates adherence in a previous time period with an object modifier that indicates the difference between previous compliance and the current compliance rate, in accordance with the teaching of Hanina, in order to allow for a visual overview of treatment compliance.
With respect to CLAIM 10 Karpowicz also discloses the following limitation:
sending, by the negative pressure wound treatment apparatus, an alert indicative of the patient compliance factor to one or more remote computing devices; (Karpowicz 0014, 0024, 0069, 0076).
Karpowicz discloses transmitting compliance information to a central server, an offsite clinician, an external memory drive, or a computer.
With respect to CLAIM 20 Karpowicz also discloses the following limitation:
An apparatus comprising: a wound cover configured for creating a sealable space defined in part by a wound surface (Fig 1  #4); a vacuum pump (Fig 1 #5), coupled to the wound cover though a tube (Fig 1 #7), wherein the vacuum pump is configured to apply negative pressure to the sealable space through the tube (0040); a processor, in communication with the vacuum pump (Fig 1 #5); (Karpowicz 0008, 0038 – 0040);
wherein the processor is configured to: determine a time that the vacuum pump is operating, determine an amount of the applied negative pressure of the vacuum pump; (Karpowicz 0010, 0014, 0024, 0077);
determine a patient compliance factor based on the time that the vacuum pump is operating and the amount of the applied negative pressure, wherein the patient compliance factor is indicative of a compliance with a treatment plan; (Karpowicz  0024, 0074 – 0079).
Karpowicz discloses a negative pressure wound therapy apparatus that includes wound cover, pump, tube and a controller (i.e. processor) that monitors current information on the actual level of suction or pressure and a “compliance time” – i.e. a period of time where clinically effective levels of suction are delivered to the patient’s wound bed”. The system can determine that the device is “turned on” and is providing the therapy within prescribed ranges (i.e. the suction delivered is within 10% of the prescribed set point level) – a state of the vacuum pump. The controller determines a value such as a time based dimensionless number (i.e. a compliance factor) equal to compliance time divided by a selected time period. The compliance factor may be displayed in a fractional format (i.e. 21/24 hours) or by using a colored indicator showing “acceptable compliance, marginal compliance or unacceptable compliance” based on the determined compliance factor. Both the fractional format display and the colored indicator display are construed as a graphical object. Determining the fraction or color of a colored indicator to display includes determining a modifier for the graphical object. 
CLAIMS 6 and 7
The combination of Karpowicz/Hanina discloses the limitations above relative to Claim 1. Additionally, Karpowicz discloses the following limitations:
wherein determining, by the negative pressure wound treatment apparatus, the graphical object modifier comprises adjusting one or more parameters indicative of one or more of a size, a color, or a shape of the second graphical object; adjusting, based on the current compliance with the treatment plan indicated by the compliance factor, the one or more parameters; (Karpowicz 0079) – disclosing determining an indicator’s color.
CLAIMS 8, 9, 18, 19 and 29
The combination of Karpowicz/Hanina discloses the limitations above relative to Claims 1 and 19. Additionally, Karpowicz discloses the following limitations:
determining, by the negative pressure wound treatment apparatus, an audio signal based on the patient compliance factor; and emitting, by the negative pressure wound treatment apparatus, the audio signal; wherein the audio signal is indicative of the current compliance with the treatment plan; (Karpowicz 0101) – disclosing audible alarms when the pressure is not in a normal range.
Claims 2, 3, 11, 12, 21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al.: (US PGPUB 2010/0022990 A1) in view of Hanina et al.: (US PGPUB 2011/0153360 A1) in view of Douglas et al.: (US PGPUB 2016/0166464 A1).
CLAIMS 2, 3, 11, 12 and 21
The combination of Karpowicz/Hanina discloses the limitations above relative to Claims 1, 10 and 20. With respect to the following limitations:
receiving a first periodic timestamp associated with the amount of time; receiving a second periodic timestamp associated with the amount of pressure; (Douglas 0041).
Karpowicz discloses measuring pressure at various times, but does not expressly disclose timestamps.  Douglas discloses a pressure therapy device that includes receiving time-stamped data including pump pressure and various parameters that indicate the status of the device. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the a negative pressure wound therapy apparatus of Karpowicz so as to have included timestamped data, in accordance with the teaching of Douglas, in order to allow for tracking pressure measurement over time.
CLAIM 25
The combination of Karpowicz/Hanina/Douglas discloses the limitations above relative to Claim 21. Additionally, Karpowicz discloses the following limitations:
wherein the processor is further configured to adjust one or more parameters indicative of one or more of, a size, a color, or a shape of the graphical object, and wherein the graphical object modifier is determined based on the adjusted one or more parameters; (Karpowicz 0079) – disclosing determining an indicator’s color.
Claims 4, 5, 13, 14, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al.: (US PGPUB 2010/0022990 A1) in view of Hanina et al.: (US PGPUB 2011/0153360 A1) in view of Douglas et al.: (US PGPUB 2016/0166464 A1) in view of Huennekens et al.: (US PGPUB 2013/0015975 A1).
CLAIMS 4, 5, 13, 14, 22 and 23
The combination of Karpowicz/Hanina/Douglas discloses the limitations above relative to Claims 3, 12 and 21. Additionally, Karpowicz discloses the following limitations:
 wherein the amount of time comprises a duration of time that the negative pressure wound treatment apparatus is operating in an active state/a partially active state; (Karpowicz 0014, 0024, 0077)
determining that the pressure applied by the negative pressure source is within a prescribed pressure of the treatment plan, wherein the second graphical object is indicative of positive compliance with the treatment plan; (Karpowicz 0078, 0079); 
determining that the amount of pressure applied by the negative pressure source is not within a prescribed pressure of the treatment plan, wherein the second graphical object is indicative of negative compliance with the treatment plan;  (Karpowicz 0078, 0079).
Karpowicz/Hanina/Douglas discloses determining a compliance value based on the device being turned on and the suction delivered being within a prescribed range such as 10% of a set point for a period of time and also when the device is turned on but the therapy delivery is not effective. With respect to the following limitations:
matching the first periodic timestamp with the second periodic timestamp; ( Huennekens 0039, 0047 – 0048).
Karpowicz/Hanina/Douglas discloses real-time data collection from a wound therapy device over time. Douglas discloses timestamps, but does not disclose the recited timestamp matching process. Huennekens discloses a medical sensing system that collects, transmits, stores and analyzes medical sensor data from different sensors. The data is timestamped and the different data sets may be temporally matched and assembled into matched sets according to timestamps. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the a negative pressure wound therapy apparatus of Karpowicz/Douglas so as to have included timestamped data, and analyzing data if they have matching timestamps, in accordance with the teaching of Huennekens, in order to allow for temporal data matching and analysis.
CLAIMS 26 - 28
The combination of Karpowicz/Hanina/Douglas/Huennekens discloses the limitations above relative to Claim 22. Additionally, Karpowicz discloses the following limitations:
a communication device configured to send an alert indicative of the patient compliance factor to one or more remote computing devices; (Karpowicz 0014, 0024, 0069, 0076); - disclosing transmitting compliance information to a central server, an offsite clinician, an external memory drive, or a computer;
wherein the alert comprises an audio signal; (Karpowicz 0101) – disclosing audible alarms when the pressure is not in a normal range;
wherein the alert is communicated by adjusting one or more parameters indicative of one or more of, a size, a color, or a shape of the second graphical object; (Karpowicz 0079) – disclosing colored indicators based on compliance values.
Claims 15 - 17 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Karpowicz et al.: (US PGPUB 2010/0022990 A1) in view of Hanina et al.: (US PGPUB 2011/0153360 A1) in view of Coss Jr. et al.: (US 7,200,779 B1) in view of Kusens: (PGPUB 2016/0324460 A1).
CLAIMS 15 and 24
The combination of Karpowicz/Hanina discloses the limitations above relative to Claims 10 and 20. With respect to the following limitations:
wherein sending the alert comprises: determining a severity of the factor; (Karpowicz 0079).
Karpowicz discloses determining the severity of the compliance value – i.e. acceptable compliance, marginal compliance, and unacceptable compliance. With respect to the following limitation:
selecting one or more recipients based on the severity of the factor; (Coss Jr. col. 2 line 7 – 13, col. 4 line 56 to col. 5 line 6, col. 5 line 18 – 28).
Karpowicz/Hanina discloses notifying a clinician of non-compliance with a therapy but does not disclose selecting a recipient based on severity of the non-compliance. Cross teaches a fault detection system that determines the severity of the fault and notifies a recipient based on the severity. The system determines a fault and its severity based on operational data for a processing tool obtained from sensors. Examiner equates the processing tool to the wound treatment apparatus. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the a negative pressure wound therapy apparatus of Karpowicz so as to have included selecting alert recipients based on severity, in accordance with the teaching of Coss, in order to allow for notification of appropriate personnel for the severity of the situation. With respect to the following limitation:
identifying a mode of communication associated with each of the selected one or more recipients; and transmitting the alert to the selected one or more recipients according to the mode of communication; (Kusens 0076, 0077).
Kusens discloses a patient therapy monitoring system that determines if a prescribed therapy has been performed includes generating alerts regarding compliance to designated recipients. A preferred mode of communication for each recipient based on recipient preference or the nature of the message. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing data of the claimed invention, to have modified the a negative pressure wound therapy apparatus of Karpowicz so as to have included selecting modes of communication for each recipient, in accordance with the teaching of Kusens, in order to allow for notification of appropriate personnel using preferred modes of communication.
CLAIMS 16 and 17
The combination of Karpowicz/Hanina/Coss/Kusens discloses the limitations above relative to Claim 15. 
wherein determining the severity of the patient compliance factor comprises: determining a length of time the patient compliance factor has indicated a negative/positive compliance with the treatment plan; (Karpowicz 0024).
Karpowicz discloses determining compliance or non-compliance and the length of time of compliance or non-compliance. With respect to the following limitations:
determining based on the length of time exceeding a predetermined threshold, the severity of the patient compliance factor
Karpowicz discloses that maintaining negative pressure as specified over time is a significant aspect that contributes to the success of negative pressure therapy in healing difficult to treat wounds (0074). As such, Karpowicz fairly teaches that negative compliance for an extend length of time represents a severity of compliance.
Response to Arguments
Applicant's arguments filed 5 October, 2022 have been fully considered.
The U.S.C. 112 Rejections
The amendment overcomes the rejection which is withdrawn.
The U.S.C. 101 Rejection
The amendment overcomes the rejection which is withdrawn. 
Examiner notes Applicant’s argument that claims integrate the abstract idea into a practical application because the claims provide “an improvement to technology or another technical field”: “The use of the recited graphical objects and . . .modifier to indicate patient compliance represents an improvement to medical device technology because it allows a patient to be more informed more effectively, which in turn improves medical outcomes”; and “impose a meaningful limit on the judicial exception.” Better informing a patient is not an improvement to technology.
Nonetheless, the claims do recite limitations that integrate the abstract idea into a practical application by applying the abstract idea to update the treatment plan executed by the treatment device.
The U.S.C. 103 Rejection
Applicant asserts that Englehard fails to disclose a graphical object modifier indicative of a difference between a previous and a current compliance where the modifier is associated with a first graphical object (that indicates previous compliance) to create a second graphical object indicating current compliance. Examiner agrees. However, after further search and consideration, a new grounds of rejection in view of Hanina is made herein.
Applicant does not separately argue the dependent claims.
CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9,805,163 B1 to Panch et a. discloses a patient compliance system that determines a patient compliance level with a prescribed treatment plan. The compliance level can be represented by a progress bar for previous days as well as the current day.
US PGPUB 20130311205 A1 to Creswell et al. discloses a medication adherence system that is configured to determine patient compliance with a treatment plan. Compliance level may be displayed in the form of a graphic – i.e. a square, circle or other share – that includes a color indicia which changes color dependent on the medication adherence rate percentage. (0444 – 0446, 0456 – 0458, 0478, 0484, 0525 – 0529, 549).
US PGPUB 2017/0367644 A1 to Sharman et al. discloses a compliance monitoring system for surgical rehabilitation that includes displaying graphics objects that are adjusted for position and color based on a compliance score.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to John A. Pauls whose telephone number is (571) 270-5557.  The Examiner can normally be reached on Mon. - Fri. 8:00 - 5:00 Eastern.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Robert Morgan can be reached at (571) 272-6773.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197.
Official replies to this Office action may now be submitted electronically by registered users of the EFS-Web system.  Information on EFS-Web tools is available on the Internet at: http://www.uspto.gov/patents/process/file/efs/guidance/index.jsp.  An EFS-Web Quick-Start Guide is available at:  http://www.uspto.gov/ebc/portal/efs/quick-start.pdf.
Alternatively, official replies to this Office action may still be submitted by any one of fax, mail, or hand delivery.  Faxed replies should be directed to the central fax at (571) 273-8300.  Mailed replies should be addressed to “Commissioner for Patents, PO Box 1450, Alexandria, VA  22313-1450.”  Hand delivered replies should be delivered to the “Customer Service Window, Randolph Building, 401 Dulany Street, Alexandria, VA  22314.”

/JOHN A PAULS/Primary Examiner, Art Unit 3626                                                                                                                                                                                                           
Date: 3 November, 2022